DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, Tsui et al. disclose: a method for reconstructing a positron emission tomography (PET) image implemented on a computing device having at least one processor and at least one storage device, the method comprising: obtaining PET data of a subject, wherein the PET data corresponds to a plurality of lines of response (LORs), and each LOR of the plurality of LORs includes a plurality of bins, each bin of the plurality of bins corresponding to at least one voxel of a plurality of voxels in a reconstructed image domain (pg.2 L10-25); obtaining a motion signal of the subject; obtaining motion amplitude data, the motion amplitude data indicating a motion range for each voxel of the plurality of voxels (pg.3 L3-19); determining gating data based at least in part on the motion amplitude data (pg.3 L3-19), gating the PET data based on the gating data and the motion signal (pg.3 L3-19); and reconstructing a PET image of the subject based on the gated PET data (pg.3 L3-19).
The prior arts fail to teach, disclose, suggest or make obvious: the gating data includes a useful percentage count for the each bin of the plurality of bins, the useful percentage count for the each bin indicates a ratio of saved PET counts to all acquired PET counts corresponding to the each bin, the saved PET counts are obtained in a time period in which the motion range for the at least one voxel corresponding to the each bin is less than a threshold, and the saved PET counts are used for reconstructing the at least one voxel corresponding to the each bin.
Regarding independent claim 14, the prior arts fail to teach, disclose, suggest or make obvious: the gating data includes a useful percentage count for the each bin of the plurality of bins, the useful percentage count for the each bin indicates a ratio of saved PET counts to all acquired PET counts corresponding to the each bin, the saved PET counts are obtained in a time period in which the motion range for the at least one voxel corresponding to the each bin is less than a threshold, and the saved PET counts are used for reconstructing the at least one voxel corresponding to the each bin.
Regarding independent claim 20, the prior arts fail to teach, disclose, suggest or make obvious: the gating data includes a useful percentage count for the each bin of the plurality of bins, the useful percentage count for the each bin indicates a ratio of saved PET counts to all acquired PET counts corresponding to the each bin, the saved PET counts are obtained in a time period in which the motion range for the at least one voxel corresponding to the each bin is less than a threshold, and the saved PET counts are used for reconstructing the at least one voxel corresponding to the each bin.
Claims 2-13, 15-19 are allowed on the same basis as independent claims 1 & 14 for dependency reasons.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU FAYE whose telephone number is (571)270-0371. The examiner can normally be reached Mon-Fri. 9-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/MAMADOU FAYE/Examiner, Art Unit 2884